      Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 1 of 16




                 UNITED STATES DISTRICT COURT

                    DISTRICT OF CONNECTICUT



JOHN DOE,                                  CIVIL ACTION NO.:

                     Plaintiff,

      vs.

YALE UNIVERSITY, MARVIN
CHUN, JOHN MAYES, JORDAN
PILANT, MARIA PIJ\JANGO, MARK
SOLOMON, JORDON WHITE,
ANGELA GLEASON,                            April25, 2019

                     Defendants.




                    MOTION TO PROCEED UNDER
            PSEUDONYM AND FOR PROTECTIVE ORDER
      The undersigned attorneys hereby move this Court to allow the Plaintiff
in the above captioned action to proceed under the pseudonym John Doe for
the reasons set forth in the attached Plaintiffs Memorandum of Law in
Support of Plaintiffs Motion to Proceed Under Pseudonym and for Protective
Order and the Declaration of Jonathan J. Einhorn, Esq. In Support of
Plaintiffs Motion to Proceed Under Pseudonym and for Protective Order.




Ill

                                     -I-
                                                           MOTION Pseudonym and Seal
        Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 2 of 16



Dated at New Haven, Connecticut this 25th day of April, 2019.




                                                                THE PLAINTIFF
                                                                /s/ Jonathan J. Einhorn
                                                                JONATHAN J. EINHORN
                                                                129 WHITNEY A VENUE
                                                                NEW HAVEN, CONNECTICUT
                                                                06510
                                                                FEDERAL BAR ct 00163
                                                                einhomlawoffice@gmail.com
                                                                203-777-3777



                                                                /s/ Jorge I. Hernandez

                                                                JORGE I. HERNANDEZ, Esq.
                                                                823 ANCHORAGE PLACE
                                                                CHULA VISTA, CA 91914
                                                                (pro hac vice admission pending)
                                                                Jorge@JIHLAW.com
                                                                619-475-6677
C:\DOCS\JTHLAW\Clients\19S\l9M 17\19-17-0001 \P-Pleadings\190425 Motion Doe. doc




                                                          -2-
                                                                                   MOTION Pseudonym and Seal
      Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 3 of 16




                  UNITED STATES DISTRICT COURT

                     DISTRICT OF CONNECTICUT



JOHN DOE,                                   CIVIL ACTION NO.:

                     Plaintiff,

      vs.

YALE UNIVERSITY, MARVIN
CHUN, JOHN MAYES, JORDAN
PILANT, MARIA PrNANGO, MARK
SOLOMON, JORDON WHITE,
ANGELA GLEASON,                             April25, 2019

                     Defendants.


      Upon the Ex Parte motion of the Plaintiff for an order permitting the
filing of the complaint, summons, civil cover sheet, and Motion to Proceed
Under Pseudonym and for Protective Order under seal for the Motion for TRO/
Preliminary Injunction, and upon review of the Declaration of Jonathan
Einhorn, Esq. and Memorandum of Law in suppoti thereof, it is hereby
      ORDERED that Plaintiff's Ex Patie Motion to Proceed Under
Pseudonym and for Protective Order be GRANTED, and it is
      FURTHER ORDERED, that the Motion for Temporary Restraining
Order and Preliminary Injunction, and Motion to Proceed Under Pseudonym




Ill
                                      -1-
                                                            ORDER Pseudonym and Seal
           Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 4 of 16




and for Protective Order, and all other accompanying filings in this action shall
be placed under seal until such time as proof of service of the Summons and
Complaint is returned and filed by Plaintiff with the Clerk of the Comi.
Dated: April                    , 2019


                                                            UNITED STATES DISTRICT JUDGE
C:\DOCSVIHI,AW\Clicnts\19S\19-17\19-17-0001\P-Pieadings\190425 Order Pseudonym and Seal.doc




                                                           -2-
                                                                                              ORDER Pseudonym and Seal
       Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 5 of 16




                   UNITED STATES DISTRICT COURT

                      DISTRICT OF CONNECTICUT



JOHN DOE,                                     CIVIL ACTION NO.:

                       Plaintiff,

      vs.

YALE UNIVERSITY, MARVIN
CHUN, JOHN MAYES, JORDAN
PILANT, MARIA PINANGO, MARK
SOLOMON, JORDON WHITE,
ANGELA GLEASON,                               April25, 2019

                       Defendants.




            DECLARATION OF JONATHAN J. EINHORN, ESQ.
 IN SUPPORT OF PLAINTIFF'S EX PARTE MOTION TO PROCEED
       UNDER PSEUDONYM AND FOR PROTECTIVE ORDER
      Jonathan J. Einhorn, ESQ. hereby declares subject to the penalties of
perjury pursuant to 28 U.S.C. § 1746:
      1. I am admitted to practice in the comis of the State of Connecticut and
am a member of the Bar of the Connecticut Courts. I am an attorney for the
plaintiff, John Doe ("Plaintiff').
      2. I submit this declaration in support of Plaintiff's Ex Parte Motion to
Proceed Under Pseudonym and for Protective Order.
      3. In the instant action, Plaintiff seeks redress due to the actions,
inactions, omissions, errors, flawed procedures and/or overall failure of by

                                        -I-
                                                  Declaration of Einhorn ISO Pseudonym and Seal
           Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 6 of 16




Defendants Yale University ("Defendant Yale" or "Yale" or the "University")
and several individuals from Yale University that were part ofthe University
Wide Committee (UWC) (collectively, "Defendants") to provide Plaintiff with
a meaningful standard of due process, basic fairness, and equity concerning
false allegations offailure to obtain consent for approximately 2 to 15 seconds
of unprotected sexual intercourse where consent had been given for the sexual
activities that included intercourse, both 45 minutes immediately before and
after alleged actions in question totaling approximately 90 minutes of sexual
activity on the morning of December 9, 2018.
         4. Plaintiff has signed the Verification of his Complaint and all
paragraphs ofthe Verified Complaint are set forth in the associated
Memorandum of Law.
         WHEREFORE, the Court should grant Plaintiffs application in its
entirety, and should order such fmther and other relief as the Comt deems just
and proper.
         I declare under the penalty of perjury that the foregoing is true and
conect, pursuant to Title 28, United States Code, Section 1746.


Dated at New Haven, Connecticut this 25 1h day of April, 2019.


                                                                 Is/ Jonathan J. Einhorn
                                                                 Declarant
                                                                 JONATHAN J. EINHORN
                                                                 129 WHITNEY A VENUE
                                                                 NEW HAVEN, CONNECTICUT
                                                                 06510
                                                                 FEDERAL BAR ct 00163
                                                                 einhomlawoffice@gmail.com
                                                                 203-777-3777
C:\DOCSVIHLAW\Ciients\l9S\19-l7\l9- I7-0001 \P-Plcadings\190425 Decl Einhorn Pseudonym. doc


                                                           -2-
                                                                         Declaration of Einhorn ISO Pseudonym and Seal
    Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 7 of 16




               UNITED STATES DISTRICT COURT

                  DISTRICT OF CONNECTICUT



JOHN DOE,                              CIVIL ACTION NO.:

                  Plaintiff,

    vs.

YALE UNIVERSITY, MARVIN
CHUN, JOHN MAYES, JORDAN
PILANT, MARIA PINANGO, MARK
SOLOMON, JORDON WHITE,
ANGELA GLEASON,                        April25, 2019

                  Defendants.




             MEMORANDUM OF LAW IN SUPPORT OF
     PLAINTIFF'S EX PARTE MOTION TO PROCEED UNDER
            PSEUDONYM AND FOR PROTECTIVE ORDER




                                 -I-
                                               Points and Authorities Pseudonym and Seal
      Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 8 of 16




      Plaintiff John Doe ("Plaintiff'), by his attorneys, Jonathan J. Einhorn and
Jorge I. Hernandez, hereby seek authorization to file a Complaint in the above-
captioned matter as a pseudonymous Plaintiff. In order to preserve judicial
resources and the resources of Plaintiff, this document is in large part a reference
to the similar claim in this Court with the same Defendant with case number
3:18-cv-00110-JCH Docket number 2-2.
      In light of the serious nature of the allegations contained in the Complaint,
Plaintiff is justifiably concerned about the possibility of acts of reprisal that
could further prevent Plaintiff from proceeding with his future endeavors and
inflict further harm. Plaintiffs identity as described in the Complaint should not
be disclosed to the public due to the nature of the allegations in said Complaint.
See Declaration of Jonathan J. Einhorn, Esq. attached to Plaintiffs Ex Parte
Motion to Proceed Under Pseudonym and for Protective Order.
      Plaintiff is prepared to provide a statement of his true identity under seal,
upon the Court's request.
                            STATEMENT OF FACTS
      Plaintiff is in his Senior Year at Yale University and within a few weeks
of graduation. He has accepted a job offer with the industry leader in his field of
study, contingent upon his graduation from Yale.
      Unlike most Yale students, Plaintiff is attending Yale on a financial aid
scholarship and literally went from a trailer park to the hallowed halls of Yale.
He did this through hard work, helping the underprivileged while he himself was
also underprivileged and he is exceptionally intelligent.
      Plaintiff has completed virtually all of his coursework needed to graduate
on May 22, 2019 and only needs to turn in final essays in two classes, complete
one take-home exam in another class, present an oral for a professor in another

                                          -2-
                                                       Points and Authorities Pseudonym and Seal
      Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 9 of 16




class and complete an oral examination in the final class.
      The Dean of Yale University has suspended him until Spring 2020 based
upon the recommendation ofthe University Wide Council (UWC). The basis for
the suspension involved a 90 minute sexual encounter between Plaintiff and a
female Yale student that was previously unknown to Plaintiff and he had never
seen her on campus before they met on Tinder, a computer dating site. The
events of the evening began in relevant part at 1:30 A.M. On December 9, 2018.
The two met at an off campus location and walked to Plaintiffs off-campus
apartment and arrived at about 1:45 A.M. There was undisputed consent for
intercourse that began at approximately 2:25 A.M. The details are more fully set
forth in Plaintiffs verified complaint beginning at paragraph 28. Approximately
45 minutes into the encounter Plaintiffs condom was removed. Plaintiffs
account of how the condom came off differs from his accusers version, but there
is no dispute that for a brief period of time the two engaged in unprotected
intercourse from 2 to 3 seconds by his accuser's account and 10 to 15 seconds by
Plaintiffs account. After the period of unprotected intercourse, there was
consent for the remaining sexual activity for another 45 minutes. Plaintiff states
the activity was protected sexual intercourse, his accuser states the later activity
consisted of her performing oral sex and manual stimulation of Plaintiff.
      Although there was no evidence presented to the UWC Panel that the
accuser withdrew consent for sexual intercourse and there was no finding that
Plaintiff had any indication that the accuser made Plaintiff aware that she had
withdrawn consent; the UWC Panel returned a finding that Plaintiff sexually
assaulted his accuser by engaging in unprotected intercourse which she had not
consented to participation.
      Plaintiff has been suspended and reasonably believes his academic record
will show the reason for his suspension was sexual misconduct. The result of

                                         -3-
                                                       Points and Authorities Pseudonym and Seal
     Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 10 of 16




this on his academic record will likely cause him to lose his job offer and he will
find it difficult if not impossible to get a company to hire him if he can complete
his degree.
       During the time the UWC panel was investigating the matter, Plaintiff has
already been made to feel excluded by several students on the Yale University
campus who obviously had been made aware of the accuser's point of view.
(Complaint at~~ 48 and 51.) The UWC Procedures require confidentiality,
which Plaintiff maintained meticulously. Unfortunately other individuals
involved in the matter did not maintain confidentiality and Plaintiff was turned
into a recluse, unable to leave his apartment for fear of verbal and physical
reprisals.
       Plaintiff filed all responses available to him through the UWC process and
filed a timely appeal along with a Title IX complaint with Yale for sexual bias
against him as a male. All were denied.
                                   ARGUMENT
       Many federal courts have permitted parties to proceed anonymously when
special circumstances arise. Generally, in determining whether to permit a party
to proceed anonymously, a court "must balance the need for anonymity against
the general presumption that parties' identities are public information and the
risk of unfairness to the opposing party." Plaintiffs I Thru XXIII v. Advanced
Textile Corp., 214 F. 3d 1058, 1068 (9th Cir. 2000). The Second Circuit has
articulated a non-exhaustive list of factors for conducting this balancing test:
       (1) whether the litigation involves matters that are highly sensitive and of
a personal nature;
       (2) whether identification poses a risk of retaliatory physical or mental
harm to the party seeking to proceed anonymously or even more critically, to
innocent non-parties;

                                          -4-
                                                      Points and Authorities Pseudonym and Seal
     Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 11 of 16




       (3) whether identification presents other harms and the likely severity of
those harms, including whether the injury litigated against would be incurred as
a result ofthe disclosure of the plaintiffs identity;
       (4) whether the plaintiff is particularly vulnerable to the possible harms of
disclosure, particularly in light of his age;
       (5) whether the suit is challenging the actions of the government or that of
private parties;
       ( 6) whether the defendant is prejudiced by allowing the plaintiff to press
his claims anonymously, whether the nature of that prejudice, if any, differs at
any particular stage of the litigation, and whether any prejudice can be mitigated
by the district court;
       (7) whether the plaintiffs identity has thus far been kept confidential;
       (8) whether the public's interest in the litigation is furthered by requiring
the plaintiff to disclose his identity;
       (9) whether, because of the purely legal nature of the issues presented or
otherwise, there is an atypically weak public interest in knowing the litigants'
identities; and
       (10) whether there are any alternative mechanisms for protecting the
confidentiality of the plaintiff. Plaintiff v. Cuomo, No. 10-CV-1534 TJM/CFH,
2013 WL 1213174, at *5 (N.D.N.Y. 2013). As outlined below, a balancing of
the above-noted factors leads to the inevitable conclusion that Plaintiff be
permitted to proceed anonymously in this litigation.
       A. The litigation involves matters that are highly sensitive and of a
personal nature.
       Plaintiff should be permitted to proceed under a pseudonym given the
highly sensitive and personal nature of this litigation. Plaintiff does not merely
contend that the revelation of his name would result in embarrassment or public

                                          -5-
                                                        Points and Authorities Pseudonym and Seal
     Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 12 of 16




humiliation. Rather, Plaintiff notes the highly sensitive nature and privacy issues
that could be involved with being falsely linked alleged sexual misconduct. In
fact, numerous courts around the country have permitted plaintiffs alleging
parallel claims against colleges and universities to proceed anonymously. See
e.g. John Plaintiffv. Columbia University and Trustees of Columbia University,
2014 WL 6471520 (S.D.N.Y. 2014); Plaintiffv. Univ. of the South, 687 F. Supp.
2d 744 (E.D. Tenn. 2009); Plaintiffv. Univ. ofMassachusetts-Amherst, 2015
WL 4306521 (D. Mass. 2015); Plaintiffv. Univ. ofS. Florida Bd. of Trustees,
2015 WL 3453753 (M.D. Fla. 2015); Plaintiffv. Salisbury Univ., 2015 WL
3478134 (D. Md. 2015); Plaintiffv. Univ. ofMontana, 2012 WL 2416481 (D.
Mont. 2012)("With respect to the individual students involved in the Student
Conduct Code proceeding, as well as the witnesses and University Court
members involved in that proceeding, the Court finds that the interests of those
individuals in avoiding undue embarrassment, harassment, and disclosure of
sensitive private information outweigh the public's need to know their names,"
citing Plaintiffs I-XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068-69 (9th
Cir.2000)). Similarly, Plaintiff here should be permitted to proceed anonymously
due to the highly sensitive and personal nature associated with being falsely
accused of sexual misconduct.
       B. Disclosure of Plaintiff's identity would result in significant harm to
Plaintiff.
      In addition, Plaintiff should be permitted to proceed anonymously in this
matter as the revelation of his identify would result in significant harm to
Plaintiff, the exact type of which he seeks to remedy by the commencement of
this lawsuit. Specifically, if Plaintiff were required to reveal his identity, any
ultimate success in this matter would be negated by the disclosure of his name.
Namely, even if he were to achieve his objective of removing the sanction from

                                          -6-
                                                       Points and Authorities Pseudonym and Seal
     Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 13 of 16




all of his academic records, Plaintiff would nonetheless be significantly hindered
in his ability to pursue future career and educational endeavors, including
graduate studies, as any entity or employer would undoubtedly have access to
the records related to the instant matter and discover that Plaintiff was accused
of sexual misconduct. It is widely known that the likelihood of acceptance as a
transfer student for an undergraduate degree at an institution with a similar
academic reputation, and/or to a graduate institution of high caliber, is already
significantly reduced in light of the high number of applicants and stiff
competition, but it is almost nil when a plaintiff must content with the social
stigma associated with being found responsible and expelled for "sexual
misconduct," regardless of whether the decision is ultimately overturned as a
result of litigation.
       Based on the foregoing, Plaintiff should be permitted to proceed
anonymously, as requiring him to reveal his identity would result in significant
harm to Plaintiff, including the exact damages he seeks to remedy in this matter:
namely, physical, psychological, emotional and reputational damages, economic
injuries and the loss of educational and career opportunities.
       C. Defendants will not be prejudiced by allowing Plaintiff to proceed
pseudonymously.
       Further, Plaintiff should be permitted to proceed anonymously as
Defendants will not be prejudiced in any way by proceeding against an
anonymous party. "Other than the need to make redactions and take measures
not to disclose plaintiffs identity, defendants will not be hampered or
inconvenienced merely by Plaintiffs anonymity in court papers." Plaintiff No. 2
v. Kolka, 242 F.R.D. 193, 198 (E.D.N.Y. 2006). Significantly, defendants are
already aware of Plaintiffs true identity. Thus, there is no doubt that defendants
will have an unobstructed opportunity to conduct discovery, present their

                                        -7-
                                                      Points and Authorities Pseudonym and Seal
      Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 14 of 16




defenses and litigate this matter, regardless of whether Plaintiff identifies
himself or proceeds anonymously. Accordingly, Plaintiff must be permitted to
proceed anonymously in this action as revealing his name will cause significant
prejudice to Plaintiff, while proceeding anonymously will not hinder defendants
many way.
      D. There is a weak public interest in knowing Plaintiff's identity.
      Plaintiff should also be permitted to proceed in this action anonymously
as the public does not have a strong interest in knowing his identity. Considering
the purely legal nature ofthe claims presented (i.e. Defendants violated
Plaintiff's right to fair process in violation of Title IX and other federal and/or
state law), there is a weak public interest in learning Plaintiff's identity as an
individual. The public's interest in this matter would not be furthered by
disclosing Plaintiff's identity, as his challenges to Yale's biased and unfair
investigatory process concern a larger association than the interest of an
individual plaintiff; they affect the male student population at Yale as a whole.
See Plaintiff No.2 v. Kolka, 242 F.R.D. 193, 195 (E.D.N.Y. 2006).
      While in the past courts disfavored allowing plaintiffs to proceed
anonymously except in extreme circumstances, the nature of the internet today is
such that any plaintiff is readily identifiable, and his information accessible, via
a simple online search. Thus, courts must be willing to afford additional
protective measures to avoid further damage to a plaintiff involved in a matter
concerning such egregious and unfounded accusations as the present one. Here,
if Plaintiff were required to reveal his name, even if Plaintiff were to succeed on
his claims against defendants, the public's access to his identity would result in
further damage to his future educational and career endeavors, resulting in
additional mental, emotional and psychological harm, the very harms which he
seeks to remedy in this action.

                                          -8-
                                                       Points and Authorities Pseudonym and Seal
     Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 15 of 16




      Thus, there is simply nothing about the status of the Plaintiff that would
heighten any public interest beyond the normal public interest in any judicial
proceedings sufficient to outweigh Plaintiff's right to privacy. Moreover, the
public's knowledge will only be minimally restricted as it will still know what is
alleged to have occurred that resulted in charges of sexual misconduct being
filed, and how the defendants investigated and adjudicated those charges.
Allowing Plaintiff to proceed anonymously will not significantly obstruct the
public's interest in this matter. Accordingly, there is not a strong public interest
in knowing Plaintiff's identity as an individual, as the issues presented to this
Court concern a much greater population of potential plaintiffs.
      Based on the foregoing, in consideration of the balancing of relevant
factors, the Court should allow Plaintiff to employ a pseudonym in this matter.
The interests of defendants and/or the public will not be harmed at this early
stage of the case if Plaintiff's name is not revealed. Plaintiff and his attorneys are
prepared to address measures to protect the confidentiality of his identity should
the Court require disclosure to the public at a later stage in the proceedings.
      CONCLUSION
      For these reasons and such other reasons as may appear just to the Court,
Plaintiff requests that his Motion to Proceed Under Pseudonym and for
Protective Order be granted in its entirety.


Dated at New Haven, Connecticut this 25th day of April, 2019.




                                           THE PLAINTIFF
                                           /s/ Jonathan J. Einhorn
                                               JONATHAN J. EINHORN

                                         -9-
                                                       Points and Authorities Pseudonym and Seal
        Case 3:19-cv-00620-AWT Document 3 Filed 04/25/19 Page 16 of 16




                                                              129 WHITNEY A VENUE
                                                              NEW HAYEN, CONNECTICUT
                                                              06510
                                                              FEDERAL BAR ct 00163
                                                              einhomlawoffice@gmail.com
                                                              203-777-3777



                                                              /s/ Jorge I. Hernandez

                                                              JORGE I. HERNANDEZ, Esq.
                                                              823 ANCHORAGE PLACE
                                                              CHULA VISTA, CA 91914
                                                              (pro hac vice admission pending)
                                                              Jorge@JIHLAW.com
                                                              619-475-6677
C:\DOCS\JIHLAW\Clients\l9S\l9-l7\l9-17-0001\P-Pleadings\190423 PsAs Pseudonym Pprot Order.doc




                                                           -10-
                                                                               Points and Authorities Pseudonym and Seal
